Citation Nr: 1000692	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  07-06 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford , 
Connecticut
 
 
THE ISSUE
 
Entitlement to service connection for post-traumatic stress 
disorder (PTSD).
 
 
REPRESENTATION
 
Appellant represented by: Disabled American Veterans
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
J. Henriquez, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from June 1980 to May 1983.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford , Connecticut .
 
The Veteran testified at a video-conference hearing in March 
2008.  At the hearing, the Veteran submitted additional 
evidence with a waiver of initial RO consideration.  It was 
agreed at the hearing that the record would be held open for 
30 days for the Veteran to submit additional evidence.  In 
April 2008, the Veteran submitted additional evidence with a 
waiver of initial RO consideration of the evidence.  The 
Veteran again submitted evidence with a waiver of initial RO 
consideration of the evidence in December 2009.  See 38 
C.F.R. § 20.1304 (2009).
 
 
FINDING OF FACT
 
The Veteran's  PTSD is not due to a verified in-service 
stressor.
 
 
CONCLUSION OF LAW
 
PTSD was not incurred in or aggravated by the Veteran's 
active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 
3.304 (2009).
 
 


REASONS AND BASES FOR FINDING AND CONCLUSION
 
Veterans Claims Assistance Act
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  The 
Veteran was provided a PTSD questionnaire in August 2004.  VA 
notified the Veteran in August and October 2004 
correspondence, as well as in the April 2005 rating decision, 
 of the information and evidence needed to substantiate and 
complete the claim for service connection for PTSD, including 
based on personal assault.  The RO provided notice of how 
disability ratings and effective dates are determined in 
April 2006.   The claim was readjudicated in a January 2007 
statement of the case.
 
VA fulfilled its duty to assist the appellant in obtaining 
identified and available evidence needed to substantiate the 
claim.  Solicitation of a medical opinion is not necessary in 
connection with the claim for service connection for PTSD 
because no confirmed in service stressor has been established 
to support a diagnosis of PTSD.  See 38 C.F.R. § 
3.159(c)(4)(A); see also McLendon v. Nicholson, 20 Vet. App.. 
79 (2006).  The Board acknowledges that additional VA medical 
records were added to the claims folder following the January 
2007 Statement of the Case and prior to certification.  To 
the extent that additional evidence is new and does not 
essentially duplicate evidence already of record, it is not 
directly pertinent to the ultimate issue decided therein, 
that is, the additional documents do not independently verify 
any claimed inservice stressor.  Hence, a remand for the RO 
to issue a supplemental statement of the case would serve no 
useful purpose and is not required.  See 38 C.F.R. §§ 19.31, 
19.37 (2009); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
Veteran are to be avoided).  
 
VA has substantially complied with the notice and assistance 
requirements; and the appellant is not prejudiced by a 
decision on the claim at this time.  
 
 
Service Connection
 
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (2009).  Service 
connection may be granted for a disease diagnosed after 
service discharge when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).
 
Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) of this chapter; a link 
established by medical evidence between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).
 
The evidence necessary to establish the incurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether or 
not the Veteran was "engaged in combat with the enemy."  See 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).
 
The Veteran does not assert, and his service records do not 
show, that he participated in combat.  The Board therefore 
finds that the Veteran did not participate in combat.  See 
Cohen v. Brown, 10 Vet. App. 128, 145 (1997).
 
The Veteran asserts that he has PTSD due to an inservice 
 sexual assault.  In Patton v. West, 12 Vet. App. 272 (1999), 
the Court emphasized that statements contained in prior 
decisions indicating that "something more than medical nexus 
evidence is required to fulfill the requirement for 'credible 
supporting evidence'" of a claimed stressor and that "[a]n 
opinion by a mental health professional based on a post- 
service examination of the Veteran cannot be used to 
establish the occurrence of the stressor," were made in the 
context of discussing PTSD diagnoses other than those arising 
from personal assault.    Id. at 280.  With regard to 
personal assault cases, the Court pointed out that "VA has 
provided special evidentiary development procedures, 
including the interpretation of behavior changes by a 
clinician and interpretation in relation to a medical 
diagnosis."  Id. (citing VA Adjudication Procedure Manual 
M21-1 (M21-1) (now M21-1MR).  The Court held that these 
provisions of the VA Adjudication Procedure Manual, which 
provide special evidentiary procedures for PTSD claims based 
on personal assault, are substantive rules that are the 
equivalent of VA regulations.  See YR v. West, 11 Vet. App. 
393 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997).
 
The Court in Patton noted that the Manual improperly appeared 
to require that the existence of the in-service stressor be 
shown by a preponderance of evidence.  Any such requirement 
would be inconsistent with the equipoise doctrine where the 
benefit of the doubt is given to the claimant unless the 
evidence preponderates against the claim.
 
Under 38 C.F.R. § 3.304(f)(3) if a post-traumatic stress 
disorder claim is based on in-service personal assault, 
evidence from sources other than the Veteran's service 
records may corroborate the Veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources. 
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a post-traumatic stress 
disorder claim that is based on in-service personal assault 
without first advising the claimant that evidence from 
sources other than the Veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  The appellant was 
provided that notice in April 2005.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).
 
In a PTSD questionnaire response received in October 2004, 
the Veteran reported that while on active duty on October 17 
or 18, 1982, he was awakened by three men around 1:30 or 2:00 
a.m. and sexually assaulted.  He indicated that he first 
reported the trauma to a counselor at the VA Medical Center.  
He denies reporting this event to anyone while serving on 
active duty.  He stated that his personal traumas included an 
assault as a child and as well as the alleged assault during 
service.
 
The Veteran's service treatment records are unremarkable for 
any indication, complaints, or treatment for sexual assault.  
 
Prior to filing his claim for compensation benefits, the 
Veteran was hospitalized at a VA medical facility in 1994 for 
treatment for chronic Ethanol and crack cocaine dependence.  
At that time, he reported that his brother attempted sexual 
contact on him at the age of 13, but that he had not been 
troubled by that singular episode.  
 
The Veteran sought treatment at a VA medical center in 
September 1995.  He reported that he had problems with stress 
and anxiety related to occupational difficulties.  It was 
noted that he had a long history of alcohol and drug use.  
The diagnoses were polysubstance abuse, chronic and rule out 
antisocial personality disorder.  The following day, the 
Veteran reported complaints of depression and crying.  He 
stated that he had been drinking too much and requested that 
he be admitted because he could not cope with his problems.  
He was diagnosed as having depression and anxiety.
 
In a March 2005 statement, a Clinical Social 
Worker/Readjustment Counselor at the Vet Center reported that 
the Veteran was being seen on an outpatient basis due to an 
alleged inservice rape and assault in Germany in 1982.  The 
appellant was diagnosed with chronic, severe PTSD.
 
VA outpatient treatment reports dated from 2005 to 2006 
indicate diagnoses of various psychiatric disorders including 
PTSD, and a history of alcohol and drug abuse.  The Veteran 
reported a history of physical and sexual abuse by his 
brother when his was 13 years of age, and that he was gang 
raped during service.   
 
Additional VA outpatient treatment reports from 2007 indicate 
ongoing treatment for PTSD and polysubstance abuse.
 
At a March 2008 Board hearing, the Veteran reiterated that he 
was gang raped during service.  He did not provide any 
further pertinent details than previously of record.  He 
reported receiving ongoing treatment for PTSD.  
 
In April 2008 the Veteran submitted statements written by him 
and by his niece along with a waiver of initial RO 
consideration of the evidence.  
 
The Veteran reported that as he received promotions during 
service, other service members resented him, but he was told 
to "just deal with it."  He stated this attitude was also 
present whenever he sought medical treatment, and this was 
the reason he did not report the rape.  He reported feeling 
embarrassed and degraded by the incident.  
 
The Veteran's niece stated that she and the appellant grew up 
together.  She stated that before the Veteran joined the 
service, he was outgoing and social, however, when he came 
out of the service he was "closed."  She stated that the 
appellant lived with her from 1987 to 2005, and that she 
observed that he would talk to himself and stay locked up in 
his bedroom for much of the time.  She indicated that he did 
not have a very good relationship with other members of his 
family.  
 
In March 2008, the Veteran submitted more evidence which was 
accompanied by a waiver of initial RO consideration of the 
evidence in December 2009.  The evidence consisted of a 
February 2008 VA treatment report indicating ongoing 
treatment for PTSD due to a reported inservice assault.
 
In the instant case, the Veteran has asserted, including 
sworn testimony before the undersigned, that he is entitled 
to service connection for PTSD because he has this disorder 
as a direct result of an alleged in-service rape.  However, a 
review of the service treatment records and post service 
medical evidence does not reveal any reliable evidence which 
substantiates his assertions.  
 
There is no evidence regarding any allegation of a sexual 
assault, or evidence of any behavioral changes in the 
service.  The earliest post-service medical evidence of 
record is the 1994 VA hospital report in which the Veteran 
reported an attempted sexual contact by his brother at the 
age of 13.  There was no mention of his alleged gang rape in 
service.  In fact, VA medical records indicate that the 
Veteran did not report the alleged in-service rape until, 
i.e., after he submitted his claim of entitlement to service 
connection in 2004.  The Veteran's niece simply reported that 
he was more withdrawn after his discharge from service and 
that he did not get along with other family members.  
Essentially, there are neither lay statements nor third party 
records whereby the Veteran's complaints could be verified.  
After carefully considering all the evidence of record, the 
Board finds that the Veteran's account of having been raped 
in service is not credible.  In other words, there is no 
independently verifiable evidence that corroborates his 
alleged in-service stressor.
 
The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In weighing credibility, VA may consider interest, 
bias, inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, 
desire for monetary gain, and demeanor of the witness. 
 Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may 
weigh the absence if contemporaneous medical evidence against 
the lay evidence in determining credibility, but the Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).
 
In this case, the Veteran's credibility is substantially 
undermined by the fact that he did not claim to have been 
raped in service until he filed his claim for compensation 
benefits.  At the same time, a longitudinal review of the 
entire record reveals that his life, both before and after 
service, has been undeniably chaotic, replete with a history 
of drug, alcohol, physical and sexual abuse, including a rape 
dating back to childhood.  While the appellant asserts that 
the onset of psychiatric symptoms is linked to the alleged 
in-service rape, such is simply not supported by the record.  
 
As previously indicated, a grant of entitlement to service 
connection for PTSD requires medical evidence establishing a 
diagnosis of the condition; credible supporting evidence that 
the claimed in-service stressor occurred; and, a link 
established by medical evidence, between current symptoms and 
a verified in-service stressor.  Although the medical 
evidence of record reflects a current diagnosis of PTSD, as 
well a March 2005 VA medical statement attributing the 
Veteran's PTSD to his in-service sexual assault, the current 
diagnosis is based on the unverified stressor event claimed 
by the Veteran.  The fact that the May 2005 medical opinion 
relies only on an allegation of rape in service, and ignores 
other potential stressors, such as the Veteran's self 
reported rape during his childhood, significantly diminishes 
its probative weight.  As such, because the diagnosis rests 
on a stressor which cannot be verified, it fails to satisfy 
the criteria noted above for a valid PTSD diagnosis for VA 
purposes.  See 38 C.F.R. § 3.304(f).  The determination 
regarding credibility is within the Board's purview, not that 
of the examiner.  See Smith v. Derwinski, 1 Vet. App. 235, 
237-38 (1991) (credibility is determined by the fact finder).
 
The Board has considered the Veteran's assertions that his 
PTSD is attributable to service.  However, as a lay person 
without the appropriate medical training and expertise, he is 
not competent to provide a probative opinion on a medical 
matter, to include the diagnosis of a specific disability.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998).
 
Because the Veteran's alleged in-service stressor has not 
been verified, the Board must find that there is no valid 
diagnosis of PTSD upon which service connection may be 
granted.  As such, a preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
PTSD.  The Veteran's claim must be denied, and there is no 
doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990). 

 


ORDER
 
Entitlement to service connection for PTSD is denied.
 
___________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


